Citation Nr: 1449949	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  06-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia with diverticulitis, currently rated 10 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957 and from October 1961 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this case in December 2009 and February 2012 for additional development.

In an April 2013 decision, the Board denied the Veteran's claim for an increased rating and TDIU.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted a Joint Motion for Remand, vacated the April 2013 Board decision, and remanded the matter for readjudication consistent with the motion.  Specifically, the JMR indicated that the Board failed to consider a higher rating under Diagnostic Code 7327.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hiatal hernia with diverticulitis has been manifested by pyrosis and regurgitation (both controlled by medication), but such symptoms are not productive of considerable impairment of health, and the Veteran's hiatal hernia with diverticulitis has not been manifested by adhesions of the peritoneum, moderately severe ulcerative colitis, or severe irritable bowel syndrome with diarrhea or alternating severe diarrhea and constipation.

2.  The Veteran is currently service-connected for degenerative changes of the cervical spine (20 percent), diabetes (20 percent), deterioration of right testicle and left testicular atrophy with Peyronie's disease (20 percent); hypertension (10 percent), hiatal hernia with diverticulitis (10 percent), sinusitis (0 percent), status post thoracotomy for right upper lung nodule (0 percent), hyperplasia of right tongue (0 percent), hemorrhoids (0 percent); bilateral hernioplasty (0 percent); post-surgical scars for cyst of skull, neck, back, left upper lip, chin, and armpits (0 percent), and osteoarthritis, dip joint, left hand, fifth finger (0 percent), with a combined rating of 60 percent.

3.  The evidence of record demonstrates that the Veteran is not precluded from maintaining substantially gainful employment solely as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hiatal hernia with diverticulitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.321 , 4.1-4.7, 4.114, Diagnostic Codes (DC) 7327-7346 (2014).

2.  The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in June 2008, December 2009, and July 2012.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.

The Veteran has also been afforded VA examinations in September 2008, July 2011 and August 2012.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

III.  Analysis

The Veteran is service connected for hiatal hernia with diverticulitis and has been assigned a rating of 10 percent.  He contends his disability is more severe than has been rated.  His current rating assignment is under 38 C.F.R. § 4.114 (digestive system), DC 7346 (hiatal hernia).

Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , DC 7346.

Diverticulitis is to be evaluated under DC 7327.  DC 7327, in turn, references rating criteria for irritable colon syndrome (DC 7319), peritoneal adhesions (DC 7301), or colitis, ulcerative (DC 7323), depending upon the predominant disability picture.

38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Id. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 .

Peritoneal adhesions are rated under the provisions of DC 7301.  Moderately severe adhesions warrant a 30 percent rating and are manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged pain.  Severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating.  This is the maximum schedular rating assignable under DC 7301.

Ulcerative colitis is rated under DC 7323.  Where ulcerative colitis is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, a schedular 100 percent rating is warranted.  Severe colitis, with numerous attacks per year and malnutrition, with health only fair during remissions, warrants a 60 percent rating.  A 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, DC 7323.

The Board observes that there is no indication in the record or contention by the Veteran that he has ever had ulcerative colitis or peritoneal adhesions.  Further, the August 2012 VA examination report notes that the Veteran has no peritoneal adhesions.  Similarly, the report notes that the Veteran does not suffer from colic pain and there are is no other mention of the Veteran experiencing colitis.

Under DC 7319 for irritable colon syndrome, a 0 percent evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A rating of 30 percent is the highest rating under DC 7319.

In a July 2008 statement, the Veteran stated that he developed a severe diarrhea condition after his colostomy surgery and the removal of 14 inches of his colon due to diverticulitis.

The Veteran was afforded a VA examination in September 2008.  The Veteran reported that his reflux disease is stable on medication once daily.  The Veteran reported that his last esophageal dilatation was in the 1980s and his last colonoscopy was in 2006.  The Veteran stated that he uses a suppository after every bowel movement and has 3-4 bowel movements daily.  Regarding the Veteran's medical history, the examiner noted no history of hospitalization or surgery relating to the esophagus, no trauma to the esophagus, no history of esophageal neoplasm, no nausea or vomiting associated with esophageal disease, and no dysphagia.  The examiner did note a history of esophageal distress controlled by medication, but which happened daily and was accompanied by pain without medication; a history of heartburn or pyrosis which is stable on medication, but daily without; a history of regurgitation which is daily without medication; a history of hematemesis or melena due to another condition (not related to this claim); and a history of esophageal dilation, for which the Veteran has had no esophageal dilations in the past 12 months.

On examination, the examiner found the Veteran's abdomen soft, round, nontender, with no palpable masses, no hepatosplenomegaly, and bowel sounds were present.  The examiner provided a diagnosis of gastroesophageal reflux disease (GERD) and hiatal hernia, which are stable, and which have no effects on his usual daily activities.

VA treatment records were reviewed, which generally noted stable esophageal reflux with no flare-ups.  A November 2008 record noted esophageal reflux with no flare-ups and chronic diarrhea secondary to a previous partial colectomy.

Private treatment records were also reviewed.  A March 2010 private treatment record noted the Veteran underwent a colonoscopy, esophagogastroduodenoscopy, which found gastritis, a hiatal hernia, diverticulosis, gastric polyp, and internal hemorrhoids.  The Veteran was advised to continue his current medications.  In April 2012, an examination revealed no food intolerance, abdominal pain, nausea, vomiting, bloating, diarrhea, constipation, melena, or hematochezia.

On VA examination in August 2012, the examiner reviewed the Veteran's claims file and medical history and noted diagnoses of GERD and hiatal hernia.  The examiner noted that the Veteran is taking continuous medication for the diagnosed conditions.  On examination, the examiner reported that the Veteran did not have an esophageal stricture, spasm of the esophagus or an acquired diverticulum of the esophagus.  The examiner stated that the Veteran's esophageal conditions do not impact his ability to work and do not cause functional impairment to which disability is attributable, to include securing and following gainful employment.
Regarding the Veteran's intestines, the examiner noted the Veteran underwent a resection of the large intestine due to diverticulitis, with no residuals of this condition.  Continuous medication is not required for this condition, nor does the Veteran have any signs or symptoms attributable to any intestinal surgery.  The examiner noted no weight loss or inability to gain weight attributable to intestinal surgery and no interference with absorption and nutrition.  The Veteran's condition did require a colostomy, for which the Veteran underwent a reversal on April 2000.  The Veteran did not have a fistula.  There were no other pertinent physical findings.  The examiner noted that the Veteran's intestinal surgery did not impact his ability to work, nor did it cause functional impairment to which disability is attributable, to include securing and following gainful employment.

As for symptoms, the examiner noted that the Veteran did not have epigastric distress, dysphagia, pain, vomiting, hematemesis, melena, or anemia.  As for weight loss, the examiner noted this was not due to acid reflux, hiatal hernia, or diverticulitis, but was due to controlling diet for diabetes and exercise.  Further, this is not accompanied by substernal, arm or shoulder pain.  The examiner did note that the Veteran experienced pyrosis and regurgitation when lying down, only if he forgets to take his medication.  The examiner stated though that these symptoms are also not accompanied by substernal, arm or shoulder pain.  The examiner opined that the Veteran's hiatal hernia with diverticulitis does not impair his overall health, and further, that there is no documentation to show that either condition has caused symptoms since 2000 and the diverticulitis last occurred per documentation in 1999.

In this case, the evidence shows that the Veteran experiences symptoms including pyrosis and regurgitation without taking his medication, but that these symptoms are under control with medication.  None of the evidence indicates that his disability picture is productive of symptoms approaching considerable impairment of health, which is required for a higher 30 percent rating.  Upon physical examination by VA in 2008 and 2012 (and in VA treatment records), it was essentially noted that the Veteran's condition was stable with medication.  The August 2012 VA examiner specifically noted no epigastric distress, dysphagia, pain, vomiting, hematemesis, melena, or anemia.  Thus, the Veteran's symptomatology more nearly approximates the criteria set forth under DC 7346 for a 10 percent evaluation, which is currently assigned.

The Board finds that he is not entitled to a higher rating under DC 7319 because he does not suffer from a severe disorder with diarrhea or alternating diarrhea and constipation with more or less constant abdominal pain.  While the record does show that the Veteran had diarrhea during the period on appeal, it also shows that he sometimes did not report (or even denied) diarrhea and did not report more or less constant abdominal distress.  Moreover, the Board does not find the Veteran's statement to be credible with regard to the severity and frequency of his symptoms.  Rather, the credible objective evidence of record shows that the Veteran experiences moderate IBS characterized by intermittent episodes of diarrhea which does not result in any physical impairment.  The record demonstrates that the Veteran's symptoms, while troublesome, are frequent but are not more or less constant.  The Board also notes that the examiners' assessments that the disorder does not cause functional impairment and does not impair his overall health tend to weigh against a finding that the disorder is severe in degree.  The basis of disability evaluations is the ability of the body as a whole or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10; see also 38 C.F.R. § 4.2 (providing that "each disability must be considered from the point of view of the veteran working or seeking work").  At most, the severity of the disorder can be described as being moderate in degree.  This is consistent with the currently assigned 10 percent rating.  Indeed, the frequency of the Veteran's symptoms is reflected in the assignment of a 10 percent rating, which, as already stated, compensates for "frequent episodes of bowel disturbance."

The Board has also evaluated this disability under DC 7329 for resection of the large intestine, however this code will also not produce a rating in excess of 10 percent.  Under DC 7329, a 10 percent rating is warranted for resection of the large intestine with slight symptoms.  A 20 percent rating is warranted for moderate symptoms, and a 40 percent rating is warranted for severe symptoms, objectively supported by examination findings.  Here, the August 2012 VA examiner noted that the Veteran underwent a resection of the large intestine due to diverticulitis, but that the Veteran has no residuals of this condition and that continuous medication is not required for this condition.  The examiner further stated that the Veteran does not have any signs or symptoms attributable to any intestinal surgery.  Thus, the Veteran's disability picture does not more closely approximate a rating in excess of 10 percent under DC 7329.

The Board finds that the Veteran's disability picture does not warrant the assignment of more than the current Diagnostic Code, as the Veteran's symptoms associated with the service-connected disability are contemplated by DC 7346.  In other words, the Veteran does not have various symptoms that would entitle him to separate ratings.

The Board is aware of the Veteran's credible complaints of symptoms made during the course of his appeal.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Accordingly, considering the above, the preponderance of the evidence is against a finding that a higher rating is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

IV.  Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hiatal hernia with diverticulitis.  The VA examiners specifically noted the Veteran's complaints.  As the available schedular criteria for his service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

V.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) .

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

Here, the Veteran has a college education and worked with computers after leaving service, from 1981-1989.  The Veteran stated that at the August 2012 VA examination he retired, not due to medical reasons, but because he had enough years in service.  Following retirement, he reported doing volunteer work, which he had to stop due to bowel movement problems.

The record shows that the Veteran is currently service-connected for degenerative changes cervical spine (20 percent), diabetes (20 percent), deterioration of right testicle and left testicular atrophy with Peyronie's disease (20 percent); hypertension (10 percent), hiatal hernia with diverticulitis (10 percent), sinusitis (0 percent), status post thoracotomy for right upper lung nodule (0 percent), hyperplasia of right tongue (0 percent), hemorrhoids (0 percent); bilateral hernioplasty (0 percent); post-surgical scars for cyst of skull, neck, back, left upper lip, chin, and armpits (0 percent), and osteoarthritis, dip joint, left hand, fifth finger (0 percent).  Thus, the Veteran does not meet the preliminary rating criteria outlined above for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Notwithstanding, the probative question in TDIU claims is whether service-connected disabilities alone preclude a claimant from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment, and, as noted above, is generally shown when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

Based on a review of the record, the Board finds that a TDIU rating is not warranted in this case.  In this regard, the Board notes that in an August 2012 VA examination report, the examiner, based on a review of the medical records, reported history and objective examination, opined that the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining gainful employment.  Specifically, the examiner reported that "the Veteran's service connected disabilities...would not in combination preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him."

Further, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he is unemployable due to his service-connected disabilities, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Further, the most probative evidence (the VA examiner's opinion) indicates that the Veteran is not unemployable due to his service-connected disabilities.  There is no evidence to contradict this opinion.  Under these circumstances, a TDIU rating is not warranted.


ORDER

An increased evaluation in excess of 10 percent for hiatal hernia with diverticulitis is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


